Case: 1:19-cr-00312-JRA Doc#: 7 Filed: 05/22/19 1 of 2. PagelD #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

UNITED STATES OF AMERICA, INDICTMENT

)
Plaintiff, JUDGE ADAMS.
v. CASENG._§ 519 CR 312 ~
)
)

Title 18, 1 United States Code,
Sections 2252(a)(1); 2252(a)(2),

and 2423(a)

| JEREMY L. CRUZ,
Defendant.
COUNT 1
(Transportation of Minor with Intent to Engage in Unlawful Sexual Activity,
18 U.S.C. § 2423(a))
The Grand J ury charges:

1, From on or about April 13, 2019 through on or about April 18, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant JEREMY L. CRUZ, did
knowingly transport an individual who had not attained the age of 18 years, that is a 14 year-old
girl, in interstate commerce from the State of California to the State of Ohio, with the intent that
such 14 year-old girl engage in sexual activity for which Defendant could be charged with a
criminal offense, in violation of Title 18, United States Code, Section 2423(a).

COUNT 2
(Receipt Visual Depictions of a Real Minor Engaged in Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(2))
The Grand Jury further charges:
2. From on or about January 1, 2017 through on or about April 15, 2019, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant JEREMY L. CRUZ,

using any means and facility of interstate and foreign commerce, did knowingly receive
Case: 1:19-cr-00312-JRA Doc #: 7 Filed: 05/22/19 2 of 2. PagelD #: 16

numerous visual depictions of a real minor, whose identity is known to the grand jury, engaged
in sexually explicit conduct, as defined in Title 18, Section 2256(2), United States Code, and
which visual depictions had been shipped and transported in and affecting interstate and foreign
commerce, in violation of Title 18, Section 2252(a)(2), United States Code.
COUNT 3
(Transportation Visual Depictions of Real Minors Engaged in Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(1)) -

The Grand Jury further charges:

a From on or about April 13, 2019 through on or about April 18, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant JEREMY L. CRUZ, did
knowingly transport, using any means of interstate and foreign commerce and in and affecting
interstate and foreign commerce, numerous visual depictions of real minors engaged in sexually

explicit conduct, as defined in Title 18, United States Code, Section 2256(2), other than the

depictions described in Count 2, in violation of Title 18, United States Code, Section 2252(a)(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
